Citation Nr: 1525964	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disability, to include bilateral peripheral neuropathy of the lower extremities and lumbosacral radiculopathy, to include as a result of exposure to herbicides and/or secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the aforementioned December 2013 rating decision, the RO denied service connection for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  

The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's decision to the extent that it denied entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity, and remanded the case for readjudication in compliance with directives specified in a January 2015 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case has been returned to the Board for further appellate action.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for peripheral neuropathy of the right lower extremity and entitlement to service connection for peripheral neuropathy of the left lower extremity, the Board has rephrased the issue as entitlement to service connection for a neurological disability, to include bilateral peripheral neuropathy of the lower extremities and lumbosacral radiculopathy.

In a December 2013 rating decision, the RO granted service connection for PTSD.  An evaluation of 30 percent was assigned, effective October 17, 2008.  The Veteran did not appeal the December 2013 rating decision.  However, he was afforded another VA examination for his service-connected PTSD in January 2014.  In a recently submitted April 2015 statement, the Veteran, through his attorney, appears to be arguing that his PTSD is more severe (as shown in the January 2014 examination) than the currently assigned evaluation.  The issue of entitlement to an increased rating for PTAD has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran contends that his currently diagnosed peripheral neuropathy of the lower extremities is related to his active military service, to include as due to herbicide exposure during active duty in Vietnam.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

Service treatment records are negative for any evidence of a diagnosis or treatment for peripheral neuropathy of any extremity during the Veteran's active military service or within one year of his discharge from active duty and exposure to Agent Orange in Vietnam.  

VA post-service treatment records show that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities, but there is no evidence in these records that he was diagnosed within a year of his discharge from active duty in Vietnam.  

During VA treatment in October 2002, the Veteran was diagnosed with low back pain and restless leg syndrome.  In an April 2003 VA screening examination for diseases associated with herbicide exposure, the Veteran reported back pain but no symptoms related to the lower extremities.  The neurologic portion of the examination was considered normal.  During VA treatment in November 2004, the Veteran reported uneasy feelings in his legs and the desire to get out of the bed at night and walk around.  He was again diagnosed with restless leg syndrome and prescribed medication.

In June 2005, a private neurologist noted the Veteran's report of restless legs at
night with tingling numbness, burning in the right foot, and twitching and jerking
of the left side.  He diagnosed possible neuropathy or radiculopathy.  In July 2005, a needle electrodiagnostic study showed a mild mixed-type sensory neuropathic
process and chronic lumbosacral radiculopathy with nerve root irritation.  In
March 2006, a nerve conduction study was performed and evaluated by private
neurologists who diagnosed lumbosacral radiculopathy and peripheral neuropathy.  In February 2007, another private neurologist noted the Veteran's reports of lower extremity numbness and tingling for several years.  Another nerve conduction study showed polysensory and motor neuropathy of the lower extremities.  

During VA treatment in April 2007, the Veteran was diagnosed with "unspecified idiopathic peripheral neuropathy."  In a VA screening examination for herbicide exposure in May 2007, the examining physician diagnosed "polysensory and motor peripheral neuropathy onset 5y ago "  The Veteran continued to receive VA primary care treatment and clinicians continued to note findings of unspecified idiopathic polyneuropathy and lumbar spinal disease with radiculopathy.

As noted above, the medical evidence of record shows that in addition to his currently diagnosed bilateral lower extremity peripheral neuropathy, the Veteran has also been diagnosed with lumbar radiculopathy, and his neurological symptoms have also been associated with this disorder.  In addition, service treatment records show that in June 1968 the Veteran was treated for complaints of back pain.

In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.

Moreover, since Clemons, the Court has held that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki 25 Vet. App. 45, 53 (Vet. App. 2011).

The parties to the Joint Motion agree that the Board erred by not properly considering the scope of the Veteran's claim in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
In light of the Court's holdings in Clemons, Brokowski, and DeLisio and the evidence of record showing that the Veteran's complaints of symptomatology associated with numbness, tingling, and weakness may possibly be related to peripheral neuropathy of the lower extremities and/or lumbar radiculopathy, the Board has recharacterized the issue on appeal as entitlement to service connection for a neurological disorder, as noted above.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons, Brokowski, and DeLisio.  

Given the Veteran's credible testimony of symptomatology, his diagnosis of peripheral neuropathy of the lower extremities and lumbar radiculopathy, and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's neurological disorders, the Veteran is entitled to a VA examination to clarify the Veteran's diagnosis of all neurological disorders and whether such diagnosed conditions are related to his military service, to include exposure to herbicides during active duty in Vietnam.  38 U.S.C.A. § 5103A(d) (West 2014).

The Board also notes that the Veteran has recently made the claim that his peripheral neuropathy of the lower extremities is secondary to his service-connected PTSD.  In this regard, he argues that his noted alcohol abuse is a means of self-medicating for his service-connected PTSD.  In support of this claim, the Veteran has submitted a May 2015 private psychological evaluation and opinion from K.K., Ph.D.  See May 2015 statement from the Veteran's representative.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

A preliminary review of the record shows that peripheral neuropathy of the lower extremities has on occasion been attributed to the Veteran's diagnosed alcohol abuse.  See February 2008, September 2008, and February 2009 VA treatment records.  Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d). 
There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

In this case, a medical opinion has not been sought as to whether the Veteran's alcohol abuse was secondary to or is caused by his service-connected PTSD.  Such opinion must be obtained upon Remand.  38 U.S.C.A. § 5103A.

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his currently diagnosed peripheral neuropathy of the lower extremities and lumbar radiculopathy.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should also obtain any outstanding VA medical records not currently associated with the claims file. 

2.  Following completion of the above-requested actions, schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any neurological disorder(s), to include peripheral neuropathy, of the lower extremities and lumbar radiculopathy.  The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  Any indicated studies should be conducted. 

The examiner is asked to do the following: 

a.  Determine the current diagnosis of the Veteran's neurological disorder(s) of the lower extremities and the lumbar spine.

b.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed peripheral neuropathy of the lower extremities is etiologically related, in whole or in part, to the Veteran's active service, to include his exposure to Agent Orange in Vietnam.  

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbar radiculopathy is related to a disease or injury in service.  The examiner should note that the Veteran was treated for back pain in service.

3.  Afterwards, schedule the Veteran for the appropriate VA examination to determine whether the Veteran's alcohol abuse disability was acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Specifically, please ask the examiner to provide an opinion as to whether the Veteran's alcohol abuse was secondary to or is caused by his service-connected PTSD.  

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for service connection for a neurological disorder, to include peripheral neuropathy of the bilateral lower extremities and lumbar radiculopathy, based on the entirety of the evidence.  If any benefit sought on appeal is denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

